In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: October 12, 2021

* * * * * * * * * * * * * *                  *
JOYCE BRIGGS,                                *       UNPUBLISHED
                                             *
               Petitioner,                   *       No. 19-1822V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Decision Based on Stipulation; Influenza
AND HUMAN SERVICES,                          *       (“Flu”) Vaccine; Pneumococcal Conjugate
                                             *       (“Prevnar 13”) Vaccine; Erythema
               Respondent.                   *       Multiforme (“EM”); Bullous Fixed Drug
                                             *       Eruption (“FDE”).
* * * * * * * * * * * * * *                  *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Catherine E. Stolar, US Department of Justice, Washington, DC, for respondent.

                             DECISION BASED ON STIPULATION1

       On November 11, 2019, Joyce Briggs (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of receiving an
influenza (“flu”) vaccination on December 19, 2016 and after receiving flu and pneumococcal
conjugate vaccine (“Prevnar 13”) vaccinations on October 31, 2017, she developed Erythema
Multiforme-like drug eruption (“EM”) and/or Bullous Fixed Drug Eruption (“FDE”). Petition at
1 (ECF No. 1).



1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.

                                                 1
        On October 12, 2021, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 55). Respondent denies that petitioner
sustained EM and/or FDE. Respondent also denies that the flu vaccine and/or Prevnar 13
vaccine caused petitioner to suffer EM and/or FDE. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $125,000.00 in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.


                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
JOYCE C. BRIGGS,                              )
                                              )
               Petitioner,                    )
                                              )       No. l 9-l 822V
       v.                                     )       Special Master Dorsey
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       I . Joyce C. Briggs, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l Oto -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine on December 19, 2016, and a flu vaccine and pneumococcal

conjugate vaccine on October 31, 2017.

       2. The flu vaccine and the pneumococcal conjugate vaccine are contained in the Vaccine

Injury Table (the "Table"), 42 C.F .R. § I00.3 (a).

       3. The vaccinations were administered within the United States.

       4. Petitioner alleges that she developed Erythema Multiforme ("EM") and/or Fixed Drug

Eruption ("FDE") as a result of receiving the aforementioned vaccinations, and suffered the

residual effects of her alleged injuries for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
       6. Respondent denies that petitioner sustained EM and/or FOE. Respondent also denies

that the flu vaccine and/or pneumococcal conjugate vaccine caused petitioner to suffer EM

and/or FOE, or any other injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)()), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $125,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-l 5(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)( I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.


                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on December 19, 2016,

and/or the flu and pneumococcal conjugate vaccinations administered on October 31, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about November 27,

2019, in the United States Court of Federal Claims as petition No. l9-1822V.

        I4. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.


                                                     3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu and/or pneumococcal conjugate vaccines

caused petitioner to develop EM and/or FOE, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                  4
Respectfully submined,

PETITIONER:




ArrORNEYOFRECORDFOR                         AUTHORJZED REPRESENTATIVE
PETITIONER:                                 OF THE ATTORNEY GENERAL:


                                            \ AM~A'si.@: ~
                                            HEATHER L. PEARLMAN
Counsel for Petitioner                      Deputy Director
Jeffrey S. Pop & Associates                 Torts Branch, Civil Division
9150 Wilshire Blvd.                         U.S. D~partment of Justice
Suite 241                                   P.O.Box 146
Beverly Hills, 90212-3429                   Benjaa;iin Franklin Station
                                            Washington, DC 20044-0146




AUTHORIZED REPRESENTATIVE                   ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                  RESPONDENT:
AND HUMAN SERVICES:
                                            ~f:~..o/'
z;>~ ~I~~                     A/J~tf~               ~     ~ Q$1:!~l-4?~
                                            CATHERINE E. STOLAR
TAMARA OVERBY
Acting Director, Division oflnjury          Trial Attorney
 Compensation Programs                      Torts ijranch, Civil Division
Health Systems Bureau                       U.S. Department of Justice
Health Resources and Services               P.O. B'ox 146
 Administration                             Benjamin Franklin Station
U.S. Department of Health                   Washington, DC 20044-0146
 and Human Services                         Tel: (202) 353-3299
5600 Fishers Lane, 08N 146B                 Fax: (202) 616-4310
Rockville, MD 20857                         Email:. catherine.stolar@usdoj.gov

Dated:   to/n.,,/u,zJ


                                        5